DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims  1 and 4-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: a secure quick-response code (QrCode) communication method based on nonlinear spatial frequency which includes a camera modeling: modeling based on the spatial frequency of the color filter array of the scanning device’s camera, a QrCode encryption: using the color filter array (CPA) spatial frequency of the scanning device’s camera and camera modeling result and the spatial frequency of the display device, to generate an encrypted picture of the QrCode on the display device, a QrCode decryption having the camera of the scanning device captures the encrypted QrCode shown on the display at a specified position and a specified angle, analyzes the target QrCode and recovers the QrCode, wherein the modeling process specifically models the color filter array of the green filter layer, with the specific modeling result and specific QrCode description process cited in claim 1 filed 11/10/20. These limitations were not shown by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876




/DANIEL ST CYR/Primary Examiner, Art Unit 2876